902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gordon W. SEE, Plaintiff-Appellant,v.Wallace WILKINSON, Governor;  Commonwealth of Kentucky,Defendants-Appellees.
No. 89-6253.
United States Court of Appeals, Sixth Circuit.
May 11, 1990.

1
Before KENNEDY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Gordon W. See appeals the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  See alleged that his state court conviction is unlawful and sought only unspecified money damages.  Defendants are the Governor and Commonwealth of Kentucky.


4
The magistrate recommended that plaintiff's complaint be dismissed and plaintiff filed a general objection.  The district court adopted the magistrate's recommendation and dismissed the complaint.  Upon consideration, we conclude that the dismissal was proper.


5
Plaintiff's allegation that his conviction is improper is merely a conclusion without any factual basis.   Cf. Jones v. Duncan, 840 F.2d 359, 361 (6th Cir.1988);  Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).  Further, the state is immune under the eleventh amendment from suit for damages.   Welch v. Texas Dep't of Highways and Public Transp., 483 U.S. 468, 472 (1987).  Likewise, Governor Wilkinson is not subject to suit for damages under Sec. 1983 because he was not named in his individual capacity.   See Will v. Michigan Dep't of State Police, 109 S.Ct. 2304, 2311-12 (1989);  Wells v. Brown, 891 F.2d 591, 593-94 (6th Cir.1989).  Thus, plaintiff's complaint is completely without merit.


6
Accordingly, the judgment of the district court is affirmed for the reasons stated in the magistrate's report and recommendation filed September 1, 1989, and adopted by the district court on September 22, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation